FILED
                             NOT FOR PUBLICATION                            DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICARDO GUTIERREZ-MEXICANO,                      No.   15-71182
AKA Daniel Ricardo Sepulveda-Gutierrez,
                                                 Agency No. A095-784-346
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Ricardo Gutierrez-Mexicano, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his request for a continuance.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, and review de novo questions of law and claims of due

process violations. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009);

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the

petition for review.

      The agency did not abuse its discretion or violate Gutierrez-Mexicano’s

statutory or due process right to counsel in denying Gutierrez-Mexicano’s request

for a third continuance for failure to show good cause, where he had more than a

year to find representation. See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012

(listing factors to consider when reviewing the denial of a continuance); Biwot v.

Gonzales, 403 F.3d 1094, 1099-1100 (9th Cir. 2005) (listing factors to be

considered when deciding what constitutes a reasonable time to obtain counsel);

see also Vides-Vides v. INS, 783 F.2d 1463, 1469-70 (9th Cir. 1986) (failure to

obtain counsel after two continuances over four months simply meant alien was

“unable to secure counsel at his own expense”). The BIA’s mischaracterization of

the IJ’s statement to Gutierrez-Mexicano at the second hearing does not materially

affect our analysis.

      We reject Gutierrez-Mexicano’s contentions that the agency ignored

evidence or relevant factors, misled Gutierrez-Mexicano, failed to provide a

reasoned explanation for its actions, or applied an incorrect legal standard, where


                                          2                                    15-71182
the agency sufficiently explained its decision and invoked the applicable “good

cause” legal standard in analyzing his claims. See Najmabadi v. Holder, 597 F.3d

983, 990 (9th Cir. 2010) (agency need not “write an exegesis on every contention”

(internal citation omitted)).

      Accordingly, Gutierrez-Mexicano’s due process claims fail. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   15-71182